 1
 2
 3
 4
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9
10
     JERRY DILLINGHAM,                             Case No. 1:18-cv-00579-NONE-EPG (PC)
11
                   Plaintiff,                      ORDER GRANTING DEFENDANT’S
12                                                 RENEWED MOTION TO MODIFY
           v.                                      SCHEDULING ORDER
13
     F. GARCIA,                                    (ECF NO. 106)
14
                 Defendant.
15
16
17
18          Jerry Dillingham (“Plaintiff”) is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.

20          On March 13, 2020, Defendant filed a renewed motion to modify the scheduling order.

21   (ECF No. 106). Defendant points out that “[i]t is now within twenty-one days of the

22   dispositive motion deadline (ECF No. 75), and the District Court has not yet ruled on the

23   findings and recommendations dated December 4, 2019.” (ECF No. 106, p. 2). Defendant

24   argues that “[g]ood cause exists to grant Defendant’s renewed motion to modify the scheduling

25   order, because the pleadings are still unresolved. Preparing and filing a dispositive motion by

26   the current deadline is premature. It serves judicial economy to modify the scheduling order at

27   this juncture, because, otherwise, proceeding with the current schedule would unnecessarily

28   complicate the procedural posture and prejudice Defendant.” (Id.). Defendant asks the Court

                                                      1
 1   “to modify the scheduling order and requests that the Court modify the dispositive motion
 2   deadline to a date after the District Court issues a ruling on the findings and recommendations.”
 3   (Id.).
 4            The Court finds good cause to grant Defendant’s motion. Accordingly, IT IS
 5   ORDERED that the parties have thirty days from the date of the assigned district judge’s order
 6   on the findings and recommendations dated December 4, 2019, to file dispositive motions.
 7            The Court notes that it is not modifying any other deadlines at this time. Either party
 8   may move for modification of the remaining deadlines if it becomes necessary.
 9
     IT IS SO ORDERED.
10
11
         Dated:     March 16, 2020                              /s/
12                                                        UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
